Citation Nr: 1439993	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above. 

The Veteran submitted a timely notice of disagreement and substantive appeal following the February 2006 decision, and the issues were certified to the Board for adjudication.  In September 2010, the Board denied the Veteran's claims of service connection for bilateral hearing loss and recurrent tinnitus; however, the Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  After litigation by the Veteran's attorney and the VA General Counsel, the Court issued a Memorandum Decision which set aside the September 2010 decision and remanded the issues on appeal.  The appeal returned to the Board for adjudication, and was again denied by the Board in a November 2012 decision.   A Motion for Reconsideration of that decision was denied in May 2013.  Then, a February 2014 Court order implemented a February 2014 Joint Motion for Partial Remand, and vacated only that portion of the November 2012 Board decision which denied tinnitus.  As such, the sole issue of tinnitus now returns before the Board.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus was incurred in service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, recurrent tinnitus was incurred in service.  38 U.S.C.A. §§  1110, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Taking into account all relevant evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to service.

In this regard, the Board does not question that the Veteran currently has a valid diagnosis of tinnitus.  Specifically, at an April 2006 VA examination, the Veteran stated that the July 2005 private evaluation was the first time his hearing had been tested.  He complained of tinnitus, which he described as a persistent, bilateral, high-pitched whine.  The Board considers this current evidence of a tinnitus disability, as shown by the Veteran's subjective reports and confirmation by private and VA examiners. 

As to the etiology of this disability, the Veteran has specifically asserted that, during service, he was exposed to significant acoustic noise as a result of his military duties, which required that he work around dental laboratory equipment, engineer's equipment, the tank crew, and explosives.  See July 2005 letter from Dr. J.B.; March 2006 letter from the Veteran; April 2006 VA examination report.  He has also asserted that his symptoms have gotten worse since service.  See September 2010 statement from the Veteran. 

The Veteran's service personnel records show that he had various assignments, including construction helper, driver, and clerk typist from June 1958 to September 1960, and dental lab specialist from January 1961 to discharge in November 1966. See enlisted qualification record; DD Form 214.  Although there is no documented noise exposure during service, such assignments are generally consistent with the claimed noise exposure.  As such, the Veteran's in-service noise exposure is conceded. 

Furthermore, the Veteran has a current tinnitus disability and his treating physician, Dr. J.B., has submitted statements purporting to relate his current diagnoses to his military service.  In statements submitted in July 2005 and September 2012, Dr. J.B. stated that he reviewed the Veteran's service record, noting his military noise exposure, the Veteran's report of severe bilateral tinnitus, and his current diagnosis of hearing loss as reflected on audiograms conducted in July 2005, October 2011, and September 2012.  Dr. J.B. ultimately opined that the Veteran's current bilateral tinnitus was more than likely related to noise exposure which was incurred while he was in the military. 

By contrast, the physician who conducted the April 2006 VA examination opined that the Veteran's tinnitus was not caused by or a result of his military service.  In making this determination, the VA examiner reasoned that the Veteran's hearing was well within normal limits at discharge in 1966 and that there were approximately 40 years between the claimed acoustic trauma and any documented tinnitus.  The examiner further noted the Veteran's reported 46 years of occupational exposure to high frequency noise in a dental lab.  In particular, the Veteran reported exposure to high speed lathes, air drive hand pieces, and grinding machines during post-service occupational noise exposure and that he did not use ear protection during such exposure. 

The Veteran has asserted that, despite what the April 2006 VA examiner noted regarding his post-service noise exposure, he did not have any civilian occupational noise exposure.  See September 2010 statement from the Veteran.  In support of this assertion, the Veteran has also submitted statements from his wife and another individual who attest that they observed the Veteran wearing hearing protection when he worked in dental labs in his house from 1978 to 1989 and at VA from 2003 to 2008.  See September 2012 lay statements from M.F. and P.C.  As noted, the Veteran and other lay persons are competent to report events of which they have personal knowledge.  See Layno, supra.  

Based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


